DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s supplemental response filed 13 September 2021 has been entered and considered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Amended claim 42 now depends from claim 1 in an effort to rejoin claims 42-51.  However, the restriction is maintained.  
Newly amended claims 41-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 link(s) inventions of claims 17-40 and claims 42-51.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are independent or distinct, each from the other because:
Inventions of a) claims 17-41 and b) claims 42-51 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The product of claims 17-40 require a conformable transparent material layer, which is not required of the product of claims 42-51.  The product of claims 42-51 require an analyzer having a port, multi-terminal connector, a processor connected to the multi-terminal connector and memory coupled to the processor, which is not required of the product of claims 17-40.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The products of a) claims 17-40 and b) claims 42-51 each require structurally different elements and therefore a search for the product of one group does not necessarily encompass a search for the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-51 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-41 are examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eltoukhy et al. (US 2013/0210682).
Eltoukhy et al. teach a test device comprising: 

a sample receiving chamber fluidically connected to the sample entry port (inlet channel is interpreted as the claimed sample receiving chamber, par. 132; sample receiving chamber is interpreted as the input region illustrated as 510 in Fig. 13, par. 148); and
a sample testing conduit fluidically connected to the sample receiving chamber, the sample testing conduit comprising a first planar member (cover wall, 413, Fig. 7; par. 133), a second planar member (422, Fig. 7, par. 137) and a plurality of wells (414, Fig. 7; par. 134) having a predetermined average wall height and disposed between the first planar member and the second planar member (substrate layer, 408, defines the wall height, Fig. 7; par. 134 and 136; field region, 512, is the flow channel that contains the reaction sites and is fluidically connected to the sample receiving chamber, par. 148),
wherein the second planar member comprises an imager chip comprising an array of pixels (detector substrate with photodetector having pixels, 430, Fig. 7; par. 138), and
wherein each of the wells positioned over the pixels is aligned vertically with one of the pixels (reaction chamber is the well is aligned vertically over an entirely exposed pixel, par. 141; chamber, 414, is aligned vertically over pixel, 424c, Fig. 9).
Although the chamber of Eltoukhy et al. is vertically aligned over a plurality of pixels, the claims use open claim language “comprising” and therefore is interpreted as the well aligned vertically over at least one pixel because the claims do not exclude the 
With respect to claims 3 and 4, Eltoukhy et al. teach the test device further comprising a plurality of assay beads, wherein at least one assay bead is disposed in each of the wells (reaction chamber is shaped to accommodate one capture bead, par. 60, plurality of reaction chambers indicates a plurality of capture beads; beads disposed within reaction chambers, par. 72; each well has a single capture bead, par. 101).
With respect to claim 5, Eltoukhy et al. teach the assay beads comprising an antibody or enzyme (par. 61-62).
With respect to claim 8, Eltoukhy et al. teach the plurality of assay beads are immobilized in a portion of each of the plurality of wells (solid support immobilized within the reaction chamber, par. 72; solid support may be the assay beads, par. 72).
With respect to claim 9, Eltoukhy et al. teach the sample testing conduit further comprising a plurality of spacer elements having a predetermined average spacer height and disposed between the first planar member and the second planar member to form a chamber having a predetermined average chamber height extending between the first planar member and the second planar member (sidewalls, 406, are interpreted as the spacer elements and are disposed between the first and second planar members to form the chamber having a predetermined average height since the sidewalls are a predetermined height, par. 132, Fig. 7).

With respect to claim 12, Eltoukhy et al. teach the imager chip comprises a substrate and a photosensitive surface (substrate is the intermediate layer, 422, and the photosensitive surface is the detector substrate, 430, with pixels arranged on a side, 426, Fig. 7, par. 137-138); the photosensitive surface comprises the array of pixels (pixels arranged on a side of the detector substrate, par. 137); and the wells positioned on the pixels are in direct contact with the photosensitive surface (wells with the substrate bottom, 422, are in direct contact with photosensitive surface, 430, Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682), as applied to claim 1.
Eltoukhy et al. teach the reaction chambers may be sized and shaped for a desired purpose (par. 134) and also being less than 4 pixels in width (Fig. 9) with each pixel area being less than 10 microns (par. 136).  Thus, the size of the chamber would be expected to be sized on the order of microns.  Eltoukhy et al. further teach that each .

Claim 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682), as applied to claim 1, in view of Kamb (US 2003/0027214).

Kamb teaches a plurality of assay beads comprising a reagent with a unique barcode of an optical dye for identifying a type of assay bead (par. 24 and 67-68), in order to provide a barcoding strategy with highly accurate measurement (par. 67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use in the beads for barcoding in the device of Eltoukhy et al., an optical marker dye as taught by Kamb because Eltoukhy et al. is generic with respect to the type of barcoding that can be incorporated into the beads and one would be motivated to use the appropriate barcoding technique for identification of the type of assay bead. 
With respect to claim 15, Eltoukhy et al. teach a test device comprising a light emitter that is configured to transmit light to the imager chip at a wavelength that excites fluorophores in a substance (excitation light, par. 56), but fail to teach the reagent comprising an optical marker dye and the light emitter positioned over the testing conduit and is silent with respect to the wavelength at which light is transmitted.
Kamb teaches a light emitter positioned proximal to the beads where the emission from the beads are detected by an optical detector (par. 181) and configured to transmit light to an imager chip at a wavelength that excites fluorescent emission of the beads (par. 181), wherein the excitation wavelengths of the dyes are between 351 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to positon and use as the light emitter in the device of Eltoukhy et al., lasers that are proximal to the particles, which in the device of Eltoukhy is above the sample testing conduit since the imager chip is below the conduit and excite the dye species of the bead with a wavelength between 351 nm and 665 nm as taught by Kamb because Eltoukhy et al. is generic with respect to positioning of the excitation light and the excitation wavelength that can be incorporated into the system and one would be motivated to use the appropriate excitation wavelength and positioning for identification of beads barcoded with the dyes of Kamb. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Eltoukhy and Kamb are similarly drawn to barcoded microbeads that are optically detected.
With respect to claim 16, Eltoukhy et al. teach a housing, wherein the imager chip, the sample testing conduit and the light emitter are housed within the housing (workstation housing, par. 16; all components are within a common workstation housing, par. 107).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682), as applied to claim 9, in view of McDevitt et al. (US 2011/0251075).

Eltoukhy et al. fail to teach the predetermined average well height plus the predetermined average spacer height being substantially equal to the predetermined average chamber height.
McDevitt et al. teach a device comprising:
a sample entry port (entry port, Fig. 42; par. 274);
an imager chip comprising an array of pixels (the wells in Fig 1 are arranged vertically above the detecting device; para 116, the sensor array is a CCD array which has pixels);
a sample testing conduit fluidically connected to the sample entry port (sample passes to the sensor array after entering the sample entry port, par. 274) and comprising a first wall (220, Fig. 3; par. 121), and a second wall (240, Fig. 3; par. 126); and
a plurality of wells (cavities, 230, Fig. 3; par. 121); and 
the sample testing conduit comprising a plurality of spacer elements having a predetermined average spacer height and disposed between the first planar member 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the spacer in the device of Eltoukhy et al., on the sample well wall such that the depth of the chamber is equal to the height of the well plus the height of the spacer as taught by McDevitt et al.  One having ordinary skill in the art would have been motivated to make such a change in positioning of the second wall in contact with the plurality of wells as a mere alternative and functionally equivalent detection technique and since the same expected chamber depth would be obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Eltoukhy and McDevitt are similarly drawn to optical detection of beads in a detection well with an imager having pixels.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682), as applied to claim 1, in view of Squicciarini (US 2007/0213590).  
Eltoukhy et al. teach the array of pixels comprises at least 5 mega pixel resolution (resolution of the array is greater than 5 Mpixels, par. 136), but fail to teach the pixel density. 
Squicciarini discloses an apparatus for examining, visualizing, and diagnosing abnormalities in biological samples (abstract). Squicciarini discloses utilizing an image sensor chip that has 5 mega-pixel and above resolution with at least 150 ppi pixel density (para 69, provision to 400,000 pixels across a size of 1/6 inch chip or smaller, and a 5 Mega pixel chip), in order to provide a high resolution imager. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the array of pixels taught by Eltoukhy et al., a resolution of at least 150 ppi pixel density as taught by Squicciarini, because Eltoukhy et al. is generic with respect to the pixel density that can be incorporated into the pixel array and one would be motivated to use the appropriate pixel density to achieve desired resolution with high accuracy to assess and view a chamber. 
 With respect to claim 14, Eltoukhy et al. teach each pixel of the array has an area of less than about 10 microns (par. 136), but fail teach each pixel having an area of less than 2 µm2.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine .

Claims 17, 18, 20, 21, 28-36 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682) in view of McDevitt et al. (US 2011/0251075) further in view of Kwasnoski (US 2003/0064508).
Eltoukhy et al. teach a device comprising:
a housing comprising a sample entry port for receiving a biological sample (inlet port, par. 132; inlet port is illustrated as 504 in flow cover housing, 500, in Fig. 13, par. 147-148);
an imager chip formed in the housing an comprising an array of pixels (detector substrate with photodetector having pixels, 430, formed in housing formed by 406 and 440; inlet and imager chip are in housing 400, Fig. 7; par. 132 and 138);

a plurality of wells (414, Fig. 7; par. 134) abutting the portion of the imager chip (intermediate substrate 422 and activity detector 420 form the imager chip and form the second wall, Fig. 7; par. 136-137);
wherein each of the wells positioned over the pixels is aligned vertically with one of the pixels (reaction chamber is the well is aligned vertically over an entirely exposed pixel, par. 141; chamber, 414, is aligned vertically over pixel, 424c, Fig. 9) and each of the plurality of wells comprises at least one assay bead (reaction chamber is shaped to accommodate one capture bead, par. 60, plurality of reaction chambers indicates a plurality of capture beads; beads disposed within reaction chambers, par. 72; each well has a single capture bead, par. 101).
Eltoukhy et al. teach the reaction chambers may be sized and shaped for a desired purpose (par. 134) and also being less than 4 pixels in width (Fig. 9) with each pixel area being less than 10 microns (par. 136).  Thus, the size of the chamber would be expected to be sized on the order of microns.  Eltoukhy et al. further teach that each chamber is sized to accommodate only one capture bead (par. 60).  Eltoukhy et al. fail to specifically teach a plurality of wells having a width from 2 to 20 microns and the pixel area being less than 2 µm2.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine 
Although the chamber of Eltoukhy et al. is vertically aligned over a plurality of pixels, the claims use open claim language “comprising” and therefore is interpreted as the well aligned vertically over at least one pixel because the claims do not exclude the presence of additional pixels.  Claim language such as “aligned vertically with only one of the pixels” would limit the vertical alignment of the well over only a single pixel.
Eltoukhy et al. fail to teach the second wall of the testing conduit being a conformable transparent material layer contacting the plurality of wells.
McDevitt et al. teach a device comprising:
a sample entry port (entry port, Fig. 42; par. 274);

a sample testing conduit fluidically connected to the sample entry port (sample passes to the sensor array after entering the sample entry port, par. 274) and comprising a first wall (220, Fig. 3; par. 121), and a second wall (240, Fig. 3; par. 126); and
a plurality of wells (cavities, 230, Fig. 3; par. 121); and 
a transparent material layer contacting the plurality of wells and forming the second wall of the sample testing conduit (240, Fig. 3; par. 126 and 128, The transparent cover plate 240, in some embodiments, is coupled to the upper surface of the support structures 241 such that the particles are inhibited from becoming dislodged from the cavity. The transparent cover plate, in some embodiments, is positioned a fixed distance above the silicon wafer, as depicted in FIG. 2, to keep the particle in place, while allowing the entrance of fluids into the cavities. The transparent cover plate, in some embodiments, is positioned at a distance above the substrate which is substantially less than a width of the particle. The transparent cover plate may be made of any material which is substantially transparent to the wavelength of light being utilized by the detector. The transparent cover plate may be made of plastic, glass, quartz, or silicon dioxide/silicon nitride, but do not specifically teach the cover plate being conformable, par. 125), in order to allow passage of fluid to the cavities (par. 128).
McDevitt et al. teach an alternative embodiment where a conformable transparent material layer is contacting a spacer above the wells to form a channel 
Kwasnowski teach a transparent material layer comprising a Mylar film, a polycarbonate film, polyethylene terephthalate or cyclo-olefin polymer or other plastic materials (par. 12), which are disclosed by the instant specification and claims as being conformable, in order to provide a transparent layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the second wall of the sample testing conduit positioned above the wells in the device of Eltoukhy et al., a second wall of the sample testing conduit that is a conformable transparent material layer contacting the plurality of wells with fluid channel formed in the substrate forming the wells as taught by McDevitt et al., in order to provide a cover layer that provides adequate light excitation by being transparent (par. 121).  One having ordinary skill in the art would have been motivated to make such a change in positioning of the second wall in contact with the plurality of wells as a mere alternative and functionally equivalent detection technique and since the same expected positioning and detection of particles in the cavity would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the plastic transparent cover layer in the device of Eltoukhy et al. in view of McDevitt et al., a Mylar film, a 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Eltoukhy, McDevitt and Kwasnoski are similarly drawn to optical detection of beads in a detection well with an imager having pixels.
With respect to claim 18, Eltoukhy et al. teach the assay beads comprising an antibody or enzyme (par. 61-62).
With respect to claims 20 and 21, Eltoukhy et al. teach each pixel of the array has an area of less than about 10 microns (par. 136), but fail teach each pixel having an area between 0.5 µm2 -and 1.5 µm2  and about 1.1 µm2.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 20 and 21 are for any particular purpose or solve any stated problem, and the prior art teaches that the area of each 
With respect to claims 23, 24, 29 and 30, Eltoukhy et al. teach the imager chip and sample testing conduit positioned within a cartridge having a length and width from 1 cm to 50 cm (par. 115), and the imager chip and sample testing conduit having length and width dimensions less than the cartridge (par. 117-118 and illustrated in Fig. 4 and Fig. 31), but fail to teach the width and length of the imager chip and the length and width of the sample testing conduit.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 23, 24, 29 and 30 are for any particular purpose or solve any stated problem, and the prior art teaches that the imager chip length and width and the sample testing conduit length and width may be varied within the range of less than 1cm depending on the cartridge size and desired number of wells.  Absent unexpected 
With respect to claims 31-33, Eltoukhy et al. teach an excitation light illuminating the sample testing conduit (excitation light, par. 56), but fail to teach the specific positioning and wavelength emitted from the light.
McDevitt teaches a light emitter (110, Fig 1) positioned over the sample testing conduit and configured to transmit light through the transparent layer (240, Fig 2, where the embodiment of the well device of Fig 2 is substituted for the well device in Fig 1 where the light source #110 is adjacent to transparent layer #240) and the chamber to the imager chip at a wavelength (or plurality thereof), wherein the light source is a white and blue light emitting diode that emit light within the recited range 300 nm to 1000 micrometers (par. 116 and 155, white light source or light emitting diodes. In one embodiment, light source 110 may be a blue light emitting diode).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to positon and use as the light emitter in the device of Eltoukhy et al., light emitting diodes that are proximal to the sample testing conduit, which in the device of Eltoukhy is adjacent to the conformable transparent material since the imager chip is below the conduit and excite the dye species of the bead with a wavelength of blue or white light as taught by McDevitt et al. because Eltoukhy et al. is generic with respect to positioning of the excitation light and the excitation wavelength that can be incorporated into the system and one would be motivated to use the appropriate excitation wavelength. 

With respect to claim 34, Eltoukhy do not specifically teach the imager chip measuring absorbance.  However such a limitation is drawn to a functional limitation of the imager chip since it does not provide any structural limitations to the claims.  The prior art needs only to be capable of performing any recited functional limitation.  The imager chip of Eltoukhy has pixels and is structured in the same way as the instant claims and is therefore considered to teach the same imager and is considered capable of measuring absorbance.
With respect to claim 35, Eltoukhy do not specifically teach the imager chip comprising a filter layer and measuring fluorescence.  McDevitt et al. teach an imager comprising an array of pixels interfaced with filters (par. 22), in order to create a functional sensor array.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the imager chip in the device of Eltoukhy et al., a filter as taught by McDevitt et al., in order to remove excitation wavelength to obtain a more accurate optical measurement of the bead (McDevitt, par. 117). 
The recitation of measurement of fluorescence is drawn to a functional limitation of the imager chip since it does not provide any structural limitations to the claims.  The prior art needs only to be capable of performing any recited functional limitation.  The imager chip of Eltoukhy in view of McDevitt has a pixel array and is structured in the 
With respect to claim 36, Eltoukhy et al. teach the test device further comprising a pump to move sample from the sample entry port into the sample testing conduit (par. 107).
With respect to claim 40, Eltoukhy et al. teach the sample testing conduit further comprising a plurality of spacer elements having a predetermined average spacer height and disposed between the first planar member and the second planar member to form a chamber having a predetermined average chamber height extending between the first planar member and the second planar member (sidewalls, 406, are interpreted as the spacer elements and are disposed between the first and second planar members to form the chamber having a predetermined average height since the sidewalls are a predetermined height, par. 132, Fig. 7).
Eltoukhy et al. teach the device comprising a sample testing conduit further comprising a plurality of spacer elements having a predetermined average spacer height and disposed between the first planar member and the second planar member to form a chamber having a predetermined average chamber height extending between the first planar member and the second planar member (sidewalls, 406, are interpreted as the spacer elements and are disposed between the first and second planar members to form the chamber having a predetermined average height since the sidewalls are a predetermined height, par. 132, Fig. 7).

McDevitt et al. teach a device comprising:
a sample entry port (entry port, Fig. 42; par. 274);
an imager chip comprising an array of pixels (the wells in Fig 1 are arranged vertically above the detecting device; para 116, the sensor array is a CCD array which has pixels);
a sample testing conduit fluidically connected to the sample entry port (sample passes to the sensor array after entering the sample entry port, par. 274) and comprising a first wall (220, Fig. 3; par. 121), and a second wall (240, Fig. 3; par. 126); and
a plurality of wells (cavities, 230, Fig. 3; par. 121); and 
the sample testing conduit comprising a plurality of spacer elements having a predetermined average spacer height and disposed between the first planar member and the second planar member to form a chamber, wherein the predetermined average well height plus the predetermined average spacer height is equal to the predetermined average chamber height (cavities are interpreted as the well and silicon wafer 210, determines the well height, spacers 241 are positioned on the silicon wafer 210 and the total chamber depth 230 is determined by the height of the well plus the height of the spacer, Fig. 2; par. 121-127), in order to allow passage of fluid to the cavities (par. 128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the spacer in the device of 
With respect to claim 41, Eltoukhy et al. teach the predetermined average spacer height is equal to the predetermined average chamber height (sidewalls determine the height of the chamber and therefore the spacer height is equal to the chamber height, Fig. 7, par. 133).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682) in view of McDevitt et al. (US 2011/0251075) further in view of Kwasnoski (US 2003/0064508), as applied to claim 17, in view of Kamb (US 2003/0027214).
Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski teach a test device comprising a plurality of assay beads comprising a reagent for identifying a type of assay bead (beads are randomly put into wells and identified by barcoding, par. 80), but fail to teach the reagent comprising an optical marker dye.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use in the beads for barcoding in the device of Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski, an optical marker dye as taught by Kamb because Eltoukhy et al. is generic with respect to the type of barcoding that can be incorporated into the beads and one would be motivated to use the appropriate barcoding technique for identification of the type of assay bead. 
With respect to claim 15, Eltoukhy et al. teach a test device comprising a light emitter that is configured to transmit light to the imager chip at a wavelength that excites fluorophores in a substance (excitation light, par. 56), but fail to teach the reagent comprising an optical marker dye and the light emitter positioned over the testing conduit and is silent with respect to the wavelength at which light is transmitted.
Kamb teaches a light emitter positioned proximal to the beads where the emission from the beads are detected by an optical detector (par. 181) and configured to transmit light to an imager chip at a wavelength that excites fluorescent emission of the beads (par. 181), wherein the excitation wavelengths of the dyes are between 351 and 665 nm (Table 1, par. 142), which is within the recited range of the recited 300 nm and 1000 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to positon and use as the light emitter in the 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Eltoukhy and Kamb are similarly drawn to barcoded microbeads that are optically detected.
With respect to claim 16, Eltoukhy et al. teach a housing, wherein the imager chip, the sample testing conduit and the light emitter are housed within the housing (workstation housing, par. 16; all components are within a common workstation housing, par. 107).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682) in view of McDevitt et al. (US 2011/0251075) further in view of Kwasnoski (US 2003/0064508), as applied to claim 17, in view of Squicciarini (US 2007/0213590).  
Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski teach the array of pixels comprises at least 5 mega pixel resolution (resolution of the array is greater than 5 Mpixels, par. 136), but fail to teach the pixel density. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the array of pixels taught by Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski, a resolution of at least 150 ppi pixel density as taught by Squicciarini, because Eltoukhy et al. is generic with respect to the pixel density that can be incorporated into the pixel array and one would be motivated to use the appropriate pixel density to achieve desired resolution with high accuracy to assess and view a chamber.

Claims 25 is/are rejected under 35 U.S.C. 103 as obvious over Eltoukhy et al. (US 2013/0210682) in view of McDevitt et al. (US 2011/0251075) further in view of Kwasnoski (US 2003/0064508), as applied to claim 17, further view of Hansen (US 6413786).  
Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski teach a housing comprising a conformable transparent material layer, but fail to teach a window adjacent to the transparent material layer.
Hansen teaches a housing further comprises a window adjacent to a transparent material layer for illuminating the sample testing conduit (col 3, ln 59 – col 4, ln 5, "Referring to FIG. 1, there is a container 10 for the liquid elements of the reaction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the housing of the device of Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski, a window as taught by Hansen, in order to admit light to the transparent material layer. 
One of skill in the art would have a reasonable expectation of success in combining Eltoukhy, McDevitt and Hansen because both references are similarly drawn to optical assays.  
It is noted that the window of Hansen is in the housing, therefore when the window is included in the housing of Eltoukhy et al. in view of McDevitt further in view of Kwasnoski, including the well apparatus, then the window of Hansen and the transparent material layer of McDevitt and, would be adjacent to transparent material layer of McDevitt which is positioned where the light (hence the window) enters the device and illuminates the sample testing conduit.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682) in view of McDevitt et al. (US 2011/0251075) further in view of Kwasnoski (US 2003/0064508), as applied to claim 17, further in view of Agrawal (US 2009/0290151).
Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski teach a device comprising a conformable transparent material, but fail to disclose a fiduciary. 
Agrawal teaches a transparent layer having one of more fiduciary features (para 63, One of the reasons to make the laser permeable window (or hole) to be about 10 times or more than the laser size going through this window is to also ensure that this alignment is not too critical. Since in a plate there would be a number of wells, one can easily align these holes based on a vision system, or a fiduciary mark on the lid or the plate to which all the holes are indexed to), in order to provide ease of alignment (par. 63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include on the transparent layer of Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski, fudiciary features on a transparent material layer as taught by Agrawal, in order to provide to permit optical analysis ease of alignment.
The limitations of for calibration of the imager chip and for calibration of the biological sample are functional limitations of the fiduciary features and do not impose any structural limitations on the claimed device.  The prior art must only be capable of performing any recited functional limitations.  The transparent material layer comprising one of more fiduciaries of Agrawal (para 63) meets all the structural limitations of the 
One having ordinary skill in the art would have had a reasonable expectation of success because Agrawal discloses that it is conventional to provide fiduciaries on the transparent layer of an array of wells for use in calibration and Eltoukhy, McDevitt and Agarwal are all references are drawn to optical assay analysis.  

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 2013/0210682) in view of McDevitt et al. (US 2011/0251075) further in view of Kwasnoski (US 2003/0064508), as applied to claim 17, in view of Ewart (US 2013/0161190).
Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski teach an auxiliary conduit fluidically connected to the sample entry port (input region, 510, and diffuser region, 511, Fig. 13; par. 148), but fail to teach an electrochemical sensor or conductivity sensor in the auxiliary conduit.
Ewart teaches auxiliary conduit fluidically connected to the sample entry port and comprising an electrochemical sensor in the auxiliary conduit (para 16, comprise an entry port for receiving said test sample into a holding chamber; a first conduit comprising said at least one electrochemical sensor) and an auxiliary conduit comprising a conductivity sensor, in order to detect an analyte and position of a sample in a fluidic flow channel (par. 106).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the auxiliary conduit of Eltoukhy et al. in view of McDevitt et al. further in view of Kwasnoski, an electrochemical sensor or conductivity sensor as taught by Ewart, in order to provide information about the sample and location of the sample within a fluidic circuit while in use (Ewart, par. 106 and 141).
One of skill in the art would have a reasonable expectation of success in combining the prior art references because McDevitt and Ewart are similarly drawn to analyte detection and analysis.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/104243
Claims 1, 9, 10, 12, 13, 14 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 58 of commonly owned 16/104243 (hereafter referred to as “'243”) in view of Eltoukhy et al. (US 2013/0210682).    
'243 recites a test device, comprising:
a sample entry port for receiving a blood sample;
a sample receiving chamber fluidically connected to the sample entry port;
a sample testing conduit fluidically connected to the sample receiving chamber, the sample testing conduit comprising: (i) a first planar member (transparent planar member), (ii) a second planar member (planar member), and (iii) a plurality of spacer elements having an average spacer height and disposed between the planar member and the transparent planar member to form an imaging chamber having an average chamber height extending between the planar member and the transparent planar member which forms an imaging chamber; and
wherein the second planar member comprises an imager chip comprising an array of pixels (planar member, seen as claimed second planar member, comprises a photosensitive surface comprising an array of pixels) (claims 1 and 58).
‘243 fails to recite the imaging chamber having a plurality of wells with each of the wells positioned over the pixels and each well aligned vertically with one of the pixels.
Eltoukhy et al. teach a test device comprising: 

a sample receiving chamber fluidically connected to the sample entry port (inlet channel is interpreted as the claimed sample receiving chamber, par. 132; sample receiving chamber is interpreted as the input region illustrated as 510 in Fig. 13, par. 148); and
a sample testing conduit fluidically connected to the sample receiving chamber, the sample testing conduit comprising a first planar member (cover wall, 413, Fig. 7; par. 133), a second planar member (422, Fig. 7, par. 137) and a plurality of wells (414, Fig. 7; par. 134) having a predetermined average wall height and disposed between the first planar member and the second planar member (substrate layer, 408, defines the wall height, Fig. 7; par. 134 and 136; field region, 512, is the flow channel that contains the reaction sites and is fluidically connected to the sample receiving chamber, par. 148),
wherein the second planar member comprises an imager chip comprising an array of pixels (detector substrate with photodetector having pixels, 430, Fig. 7; par. 138), and
wherein each of the wells positioned over the pixels is aligned vertically with one of the pixels (reaction chamber is the well is aligned vertically over an entirely exposed pixel, par. 141; chamber, 414, is aligned vertically over pixel, 424c, Fig. 9).
Although the chamber of Eltoukhy et al. is vertically aligned over a plurality of pixels, the claims use open claim language “comprising” and therefore is interpreted as the well aligned vertically over at least one pixel because the claims do not exclude the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of ‘243, a plurality of wells having a predetermined average wall height and disposed between the first planar member and the second planar member with each of the wells positioned over the pixels and aligned vertically with one of the pixels as taught by Eltoukhy et al., in order to provide simultaneous detection of activity of desired reactions from a plurality of locations (par. 59, 134 and 140).
‘243 recites the limitations of claims 9 and 10 (claims 2 and 3).  
With respect to claim 12, ‘243 recites the imager chip comprises a substrate and photosensitive surface, the photosensitive surface comprises the array of pixels (claim 1) and spacer elements, which form wells when combined with Eltoukhy et al. are in direct contact with the photosensitive surface (Claim 4).  
‘243 recites the limitation of claims 13-15 in claims 5-7, respectively.

Claims 17, 20-24 and 26-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-15, 24-33 and 38-40 of commonly owned 16/104243 (hereafter referred to as '243) in view of Eltoukhy et al. (US 2013/0210682).
'243 recites a test device comprising:
a housing comprising a sample entry port for receiving the blood sample;
2;
a sample testing conduit fluidically connected to the sample entry port and comprising a first wall and a second wall, wherein at least a portion of the imager chip forms the first wall; and
a conformable transparent material layer contacting the plurality of wells forming the second wall of the sample testing conduit.
‘243 fails to recite a plurality of wells abutting the portion of the imager chip, the width of the plurality of wells, each of the wells aligned vertically with one of the pixels and each of the plurality of wells comprising at least one assay bead.
Eltoukhy et al. teach a device comprising:
a housing comprising a sample entry port for receiving a biological sample (inlet port, par. 132; inlet port is illustrated as 504 in flow cover housing, 500, in Fig. 13, par. 147-148);
an imager chip formed in the housing an comprising an array of pixels (detector substrate with photodetector having pixels, 430, formed in housing formed by 406 and 440; inlet and imager chip are in housing 400, Fig. 7; par. 132 and 138);
a sample testing conduit fluidically connected to the sample entry port and comprising a first wall (cover wall, 413, Fig. 7; par. 133) and a second wall (422, Fig. 7, par. 137), wherein at least a portion of the imager chip forms the first wall; and
a plurality of wells (414, Fig. 7; par. 134) abutting the portion of the imager chip (intermediate substrate 422 and activity detector 420 form the imager chip and form the second wall, Fig. 7; par. 136-137);

Eltoukhy et al. teach the reaction chambers may be sized and shaped for a desired purpose (par. 134) and also being less than 4 pixels in width (Fig. 9) with each pixel area being less than 10 microns (par. 136).  Thus, the size of the chamber would be expected to be sized on the order of microns.  Eltoukhy et al. further teach that each chamber is sized to accommodate only one capture bead (par. 60).  Eltoukhy et al. fail to specifically teach a plurality of wells having a width from 2 to 20 microns and the pixel area being less than 2 µm2.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 17 are for any particular purpose or solve any stated problem, and the 
It would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to include in the device of ‘243, a plurality of wells abutting the portion of the imager chip, the width of the plurality of wells, each of the wells aligned vertically with one of the pixels and each of the plurality of wells comprising at least one assay bead as taught by Eltoukhy et al., in order to simultaneous detection of activity of desired reactions from a plurality of locations (par. 59, 134 and 140).
 ‘243 recites the limitations of Claims 20 and 21 in claims 11 and 12, respectively.  
‘243 recites the limitations of claims 22-24 in claims 13-15, respectively.
‘243 recites the limitations of claims 26-28 are recited in claims 24-27.
‘243 recites the limitations of claims 29 and 30 in claim 28.
‘243 recites the limitations of claims 31-35 in claims 29-33.
	‘243 recites the limitations of claims 36-38 in claims 38-40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Regarding the limitation referenced above of a single well .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE BROWN/Primary Examiner, Art Unit 1641